Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow (U.S. 2011/0146967A1).
Regarding claim 1, Winslow discloses a wellbore logging tool (heat sensitive device 24 comprises component 54 which includes sensors measuring downhole parameters, refer to paragraphs 0030-0031) comprising: logging electronics (54; para 0031, component 54 could include electronic circuits) housed within a tool housing (46, fig. 3 or housing of tool 12 shown in fig. 1); 

a second coolant reservoir (40, see fig. 2 and para 0020) housed within the tool housing (see fig. 1-3); the logging electronics (para 0031, component 54 could include electronic circuits) being between the first coolant reservoir (32) and the second cooling reservoir (40; see figs. 2, 4, and 5: logging electronics in 54 are adjacent first coolant reservoir 32 as seen in fig. 2. In figs. 5 and 6, the second coolant reservoir 40 has to be located above first coolant reservoir 32, therefore the logging electronics is located between the first coolant reservoir and the second coolant reservoir);
a tubing length (52, see fig. 5-7 and paragraphs 0032-0033) defining a coolant passage (refer to para 0033), the tubing length (52) fluidically connecting the first coolant reservoir (32), at a first end of the tubing length (the first end of the tubing length can be at 52c in fig. 7 since the tubing forms a loop as seen in fig. 2), to the second coolant reservoir (40, see fig. 2) at a second end of the tubing length (see fig. 2), a portion of the tubing length (52) being adjacent to the logging electronics (see fig. 5); 
and a flow regulator (38, 42, fig. 2 and para 0021) within the coolant passage (see fig. 2), the flow regulator (38, 42) regulating a coolant flow between the first coolant reservoir (32) and the second coolant reservoir (40, refer to para 0021).  
Regarding claim 6, Winslow discloses wherein the flow regulator (38, 42) comprises a compressor (38) configured to flow the coolant between the first coolant reservoir and the second coolant reservoir (refer to para 0020).  

Regarding claim 11, Winslow discloses wherein the tubing length (52) comprises a coiled section encircling the logging electronics (see fig. 5).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), in view of Martin (U.S. 2016/0076339A1).
 Regarding claims 2-4, Winslow teach that the flow of cooling fluid (28) into the cooling section/ first coolant reservoir (32) is temperature-controlled (refer to para 0021), a controller within the tool housing (para 0022: a controller can be included in 
However, Winslow fails to teach a temperature sensor within the tool housing, the temperature sensor configured to produce a temperature signal stream indicative of a temperature of the logging electronics, wherein the controller configured to: receive the signal stream indicative of the temperature of the logging electronics; determine that the temperature of the logging electronics is greater than a temperature threshold; and adjust the flow regulator to flow coolant through the tubing length responsive to determining that the temperature of the logging electronics is greater than the temperature threshold, wherein the controller is further configured to: determine that the temperature of the logging electronics is less than a temperature threshold; and adjust the flow regulator to cease coolant flow through the tubing length.  
Martin discloses an apparatus and method for cooling sensor components in hot formation (see title), wherein coolant is injected into a well (14, see figs. 1 and 2) comprising a position sensor (18) having components (30). The components (30) contained within housing (54) includes sensors (56, refer to paragraphs 0094 and 0097). The system may include one or more temperature sensors connected to control fluid flow through one or more coolant supply lines based on a temperature sensed by the one or more temperature sensors. The temperature sensor may be connected to send temperature signals/signal stream to a controller that in response sends signals to increase or decrease coolant flow depending on the sensed temperature within the housing. A thermostat valve may open, automatically or remotely, when the temperature at, in, or near the housing reaches a predetermined/threshold temperature. If the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to include a temperature sensor within the tool housing wherein the temperature sensor configured to produce a temperature signal stream indicative of a temperature of the logging electronics, wherein a controller configured to: receive the signal stream indicative of the temperature of the logging electronics; determine that the temperature of the logging electronics is greater than a temperature threshold; and adjust the flow regulator to flow coolant through the tubing responsive to determining that the temperature of the logging electronics is greater than a temperature threshold, wherein the controller is further configured to: determine that the temperature of the logging electronics is less than a temperature threshold; and adjust the flow regulator to cease coolant flow through the tubing, as taught by Martin for automatically adjusting the temperature of the downhole logging tool/electronic circuit during downhole operations to prevent damage.
Regarding claims 13-14, Winslow discloses a method (refer to abstract) comprising: receiving a downhole logging tool (heat sensitive device 24 comprises component 54 which includes sensors measuring downhole parameters, refer to paragraphs 0030-0031) into a wellbore (see fig. 1), a controller within wellbore (para 0022: a controller can be included in system 26 which is part of 22), the controller configured to: receive the signal stream indicative of a temperature (refer to para 0022). 
.

Martin discloses an apparatus and method for cooling sensor components in hot formation (see title), wherein coolant is injected into a well (14, see figs. 1 and 2) comprising a position sensor (18) having components (30). The components (30) contained within housing (54) includes sensors (56, refer to paragraphs 0094 and 0097). The system may include one or more temperature sensors connected to control fluid flow through one or more coolant supply lines based on a temperature sensed by the one or more temperature sensors. The temperature sensor may be connected to send temperature signals/signal stream to a controller that in response sends signals to increase or decrease coolant flow depending on the sensed temperature within the housing. A thermostat valve may open, automatically or remotely, when the temperature at, in, or near the housing reaches a predetermined/threshold temperature. If the temperature stats to rise beyond a target/threshold temperature, the cooling rate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to include maintaining a target temperature range within the downhole logging tool, wherein maintaining a target temperature comprises: receiving a signal stream, from a temperature sensor, indicative of a temperature of logging electronics within the logging tool; determining that the temperature of the logging electronics is greater than a temperature threshold; and adjusting a coolant flow rate within the logging tool responsive to determining that the temperature of the logging electronics is greater than a temperature threshold, wherein maintaining a target temperature comprises: determining that the signal stream indicative of the temperature of the logging electronics is less than a temperature threshold; and ceasing the coolant flow within the logging tool, as taught by Martin for automatically adjusting the temperature of the downhole logging tool/electronic circuit during downhole operations to prevent damage.
Regarding claim 16, Winslow discloses a wellbore logging system (heat sensitive device 24 comprises component 54 which includes sensors measuring downhole parameters, refer to paragraphs 0030-0031) comprising: a logging tool housing (46, fig. 3 or housing of tool 12 shown in fig. 1); logging electronics (54; para 0031, component 54 could include electronic circuits) within the logging tool housing (see fig. 1); 
a cooling system (see fig. 2) within the logging tool housing, the cooling system comprising: a first coolant reservoir (32, fig. 2 and para 0019) housed within the tool housing (46, see fog. 1-3), the first coolant reservoir (32) being downhole of the logging 
a second coolant reservoir (40, see fig. 2 and para 0020) housed within the tool housing (see fig. 1-3), the second cooling reservoir being uphole of the logging electronics (see figs. 2, 4, and 5 showing that the second reservoir is uphole of the logging electronics in 54); a tubing length (52, see fig. 5-7 and paragraphs 0032-0033) defining a coolant passage (refer to para 0033), the tubing length fluidically (52) connecting the first coolant reservoir (32), at a downhole end of the tubing length (see fig. 4) to the second coolant reservoir (40, see figs. 2 and 5) at an uphole end of the tubing length (see figs. 2 and 5); 
and a flow regulator (38, 42, fig. 2 and para 0021) within the coolant passage (see fig. 2), the flow regulator (38, 42) regulating a coolant flow between the first coolant reservoir (32) and the second coolant reservoir (40, refer to para 0021);
a controller within the housing (para 0022: a controller can be included in system 26 which is part of 22, the controller configured to: receive the signal stream indicative of a temperature, refer to para 0022). 
However, Winslow fails to teach the first coolant reservoir being uphole of the logging electronics and the second cooling reservoir being downhole of the logging electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to have the first coolant In re Einstein, 8 USPQ 167.
However, Winslow fails to teach a temperature sensor within the tool housing, the temperature sensor 15Attorney Docket No. 38136-0822001 / SA7908 configured to produce a temperature signal stream indicative of a temperature of the logging electronics, the controller electronically coupled to the logging electronics, the temperature sensor, and the cooling system, the controller configured to: receive the signal stream indicative of the temperature of the logging electronics; determine that the temperature of the logging electronics is greater than a temperature threshold; and adjust the flow regulator to flow coolant through the tubing.  
Martin discloses an apparatus and method for cooling sensor components in hot formation (see title), wherein coolant is injected into a well (14, see figs. 1 and 2) comprising a position sensor (18) having components (30). The components (30) contained within housing (54) includes sensors (56, refer to paragraphs 0094 and 0097). The system may include one or more temperature sensors connected to control fluid flow through one or more coolant supply lines based on a temperature sensed by the one or more temperature sensors. The temperature sensor may be connected to send temperature signals/signal stream to a controller that in response sends signals to increase or decrease coolant flow depending on the sensed temperature within the housing. A thermostat valve may open, automatically or remotely, when the temperature at, in, or near the housing reaches a predetermined/threshold temperature. If the temperature stats to rise beyond a target/threshold temperature, the cooling rate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to include a temperature sensor within the tool housing 15Attorney Docket No. 38136-0822001 / SA7908configured to produce a temperature signal stream indicative of a temperature of the logging electronics, a controller electronically coupled to the logging electronics, the temperature sensor, and the cooling system, the controller configured to: receive the signal stream indicative of the temperature of the logging electronics; determine that the temperature of the logging electronics is greater than a temperature threshold; and adjust the flow regulator to flow coolant through the tubing, as taught by Martin for automatically adjusting the temperature of the downhole logging tool/electronic circuit during downhole operations to prevent damage.
Regarding claim 17, the combination of Winslow and Martin teach all the features of this claim as applied to claim 16 above; Winslow further discloses wherein the flow regulator (38, 42) comprises a compressor (38) configured to flow the coolant between the first coolant reservoir and the second coolant reservoir (refer to para 0020).  
Regarding claim 18, the combination of Winslow and Martin teach all the features of this claim as applied to claim 16 above; Winslow further discloses wherein the flow regulator (42) comprises a restriction orifice (refer to para 0021).  
Regarding claim 20, the combination of Winslow and Martin teach all the features of this claim as applied to claim 16 above; Winslow further discloses wherein the tubing length (52) comprises a coiled section surrounding the logging electronics (see fig. 5).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), in view of R.A. Bergan (U.S. 2711084).
Regarding claim 10, Winslow teaches all the features of this claim as applied to claim 1 above; however, Winslow is silent to wherein the coolant comprises carbon dioxide.  
R.A. Bergan discloses a refrigeration system for a well logging instrument comprising a cooling coil (22, fig.1) in which carbon dioxide flows to extract head from the instrument (refer to col. 2 lines 21-25 and col. 4 lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coolant of Winslow with carbon dioxide, as taught by R.A. Bergan, for the purpose of experimentation to determine which cooler is most efficient at cooling the logging electronics. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), in view of Martin (U.S. 2016/0076339A1)
Regarding claim 12, Winslow discloses wherein the tubing length is a first tubing length (52a, fig. 6) and the coolant passage is a first coolant passage (passage through 52a), the wellbore logging tool further comprising: a second tubing length (52b) defining a second coolant passage (passage through 52b), the tubing length fluidically connecting the first coolant reservoir (32) to the second coolant reservoir (40; see fig. 2, 6, and refer to para 0033).
Winslow further disclose the cooling fluid (28) may flow in a cycle/single direction (see fig. 2 with direction of arrow).

Martin discloses an apparatus and method for cooling sensor components in hot formation (see title), wherein coolant is injected into a well (14, see figs. 1 and 2) comprising a position sensor (18) having components (30). A check valve (77, fig. 19) may be positioned on line (34) to prevent re-entry of coolant in chamber (58. Refer to para 0112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to include a check valve within the first coolant passage or the second coolant passage, the check valve arranged such that the coolant flows in only a single direction through 14Attorney Docket No. 38136-0822001 / SA7908 the first coolant reservoir, the first tubing length, the second coolant reservoir, and the second coolant passage, as taught by Martin for ensuring that cooling fluid flow in the right direction as the cooling cycle continues. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), in view of Manett (U.S. 2020/0199968A1). 	Regarding claims 8-9, Winslow teaches all the features of this claim as applied to claim 7 above; however, the Winslow fail to teach wherein the valve comprises a ball valve, wherein the valve comprises Inconel.  
Manett discloses a ball valve (24, fig. fig. 2 and para 0060), wherein components of the valve is made from Inconel. Inconel materials are particularly suited for harsh 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to the valve comprises a ball valve, wherein the valve comprises Inconel, as taught by Manett since its known to use a ball valve made from Inconel in harsh downhole environments. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), in view of Martin (U.S. 2016/0076339A1) as applied to claims 3 and 13 above, and further in view of Logan et al. (U.S. 2017/0284194A1).
Regarding claims 5 and 15, the combination of Winslow and Martin teach all the features of this claim as applied to claim 3 above; Wilson further disclose receiving signal stream, by the controller within the wellbore (para 0022: a controller can be included in system 26 which is part of 22; the controller configured to: receive the signal stream indicative of a temperature, refer to para 0022). 
However, the combination of Winslow and Martin fail to teach wherein the controller is further configured to: receive the signal stream indicative of the temperature of the logging electronics after the coolant has been flowing for a pre-determined duration of time; determine that the temperature of the logging electronics is greater than the temperature threshold; and deactivate downhole electronics within the logging tool responsive to the temperature of the logging electronics being greater than the temperature threshold.  
	Logan et al. disclose a pressure measurement apparatus (refer to abstract) comprising electronics components electrically communicative with a pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Winslow, Martin, and Logan et al. to include wherein the controller is further configured to: receive the signal stream indicative of the temperature of the logging electronics after the coolant has been flowing for a pre-determined duration of time; determine that the temperature of the logging electronics is greater than the temperature threshold; and deactivate downhole electronics within the logging tool responsive to the temperature of the logging electronics being greater than the temperature threshold, for preventing the downhole tool/electronic circuit to be damaged by high downhole temperatures. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), of Martin (U.S. 2016/0076339A1) as applied to claim 16 above, and further in view of R.A. Bergan (U.S. 2711084).
Regarding claim 19, the combination of Winslow and Martin teach all the features of this claim as applied to claim 16 above; however, the combination of Winslow and Martin fail to teach wherein the coolant comprises ammonia.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coolant of Winslow with ammonia, as taught by R.A. Bergan, for the purpose of experimentation to determine which cooler is most efficient at cooling the logging electronics. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1), in view of Martin (U.S. 2016/0076339A1) as applied to claim 16 above, and further in view of Suzuki et al. (U.S. 4955237).
Regarding claim 21, the combination of Winslow and Martin teach all the features of this claim as applied to claim 16 above; however, the combination of Winslow and Martin fail to teach wherein the coolant comprises dry ice.  
Suzuki et al. teach a coolant comprising dry ice (refer to col. 4 lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Winslow and Martin to have the coolant comprises dry ice, as taught by Suzuki et al., because of its low temperature than other coolants such as ice water and it does not leave any residue.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 2011/0146967A1) alone. 

However, Winslow fail to teach the first reservoir is uphole of the logging electronics and the second reservoir is downhole of the logging electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to have the first coolant reservoir being uphole of the logging electronics and the second cooling reservoir being downhole of the logging electronics since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Response to Arguments
Applicant's arguments filed on 07/07/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Winslow fails to teach the logging electronics being between the first and second coolant reservoir, the tubing length fluidically connecting the firstFirst Named Inventor : Ismail Adebiyi Attorney Docket: 38136-0822001 / SA7908Application No. 16/787,888 Filed February 11, 2020Page 10 of 14coolant reservoir, at an uphole end of the tubing length, to the second coolant reservoir at a downhole end of the tubing length.

Regarding claims 3, 5, and 15, applicant argues that Martin fails to teach a controller within a tool housing or within the wellbore. 
Examiner notes that this limitation is disclosed by Winslow. Winslow discloses a controller within the tool housing (para 0022: a controller can be included in system 26 which is part of 22), the controller configured to: receive the signal stream indicative of a temperature (refer to para 0022). 
Regarding claim 10, applicant argues that the combination of Winslow and R.A. Bergan cannot teach the coolant comprising carbon dioxide. 
Examiner respectfully disagree. R.A. Bergan has been used to show that it is known to use coolant comprising carbon dioxide. 

Examiner agrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to have the first coolant reservoir being uphole of the logging electronics and the second cooling reservoir being downhole of the logging electronics since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 19, applicant argues that Bergan fail to teach the coolant comprises ammonia or nitrogen.
Examiner respectfully disagree. Bergan has been used to shown that it is known to have coolants comprising ammonia or nitrogen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y.A/
10/09/2021